DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations introduced in claims 1 & 16 are:
“a scenario manager configured to …”
“a scenario simulator configured to: identify a plurality of possible scenarios and possible combinations of interactions … , and define a set of potential outcomes  … via simulation according to one or more statistical algorithms …”
“an analysis engine configured to determine an optimized clinical pathway based on the set of potential outcomes, according to one or more further statistical algorithms”
“a role-based planner …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a scenario simulator configured to: identify a plurality of possible scenarios and possible combinations of interactions … , and define a set of potential outcomes … via simulation according to one or more statistical algorithms …” of claim 1 and the substantially similar claim limitation of claim 16 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure (including the corresponding algorithm), material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure (including the corresponding algorithm) to perform the claimed function. In particular, the specification states the claimed function of identifying a plurality of possible scenarios and possible combinations of interactions and defining a set of potential outcomes via simulation according to a statistical algorithm. Although the specification states that the scenario simulator may include a processor, e.g., see [0032] of Applicant’s Specification, there is no disclosure of any particular algorithm for performing the function. As recited in MPEP 2181(II)(B): 
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
Therefore, claims 1 and 16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Similarly, claim limitation “an analysis engine configured to determine an optimized clinical pathway based on the set of potential outcomes, according to one or more further statistical algorithms” of claim 1 and the substantially similar claim limitation of claim 16 also render the claims indefinite because the specification invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure (including the corresponding algorithm), material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure (including the corresponding algorithm) to perform the claimed function. In particular, the specification states the claimed function of determine an optimized clinical pathway according to one or more further statistical algorithms. Although the specification states that the analysis engine may include a processor, e.g., see [0046] of Applicant’s Specification, there is no disclosure of any particular algorithm for performing the function, which is required for the claim to be definite. See MPEP 2181(II)(B).
Therefore, claim 1 and 16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above in the rejection of claims 1 and 16 under 112(b) based on the invocation of 112(f) claim interpretation, the disclosure does not provide adequate structure (including the corresponding algorithm) to perform the claimed functions of identifying a plurality of possible scenarios and possible combinations of interactions and defining a set of potential outcomes via simulation according to a statistical algorithm and determine an optimized clinical pathway according to one or more further statistical algorithms.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 15 are drawn to a system for an optimized action planner system, which is within the four statutory categories (i.e., machine). Claims 16 - 28 are drawn to a method for an optimized action planner system, which is within the four statutory categories (i.e., a process). Claims 29 - 30 are drawn to a non-transitory computer readable storage medium comprising instructions which when executed by a processor to implement a method for an optimized action planner system, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. An optimized action planner system comprising: 
a user interface configured to receive data comprising at least one of characteristics of a patient, a physician and one or more other treatment personnel defining a care team; 
a scenario manager configured to organize the received data into multiple categories of information; 
a scenario simulator configured to: 
identify a plurality of possible scenarios and possible combinations of interactions between the patient, the physician and the care team with a respect to a predefined healthcare outcome, based at least in part on the multiple categories of information, and 
define a set of potential outcomes among the plurality of possible scenarios and possible combinations via simulation according to one or more statistical algorithms, based on the predefined healthcare outcome; 
an analysis engine configured to determine an optimized clinical pathway based on the set of potential outcomes, according to one or more further statistical algorithms; and 
a role-based planner configured to determine an electronic action plan based on the optimized clinical pathway, the electronic action plan identifying one or more roles and one or more actions for each of the patient, the physician and the care team.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because organizing received data into categories, identifying possible scenarios and combinations of interactions between the patient, the physician and the care team, defining a set of potential outcomes via simulation, determining and optimized clinical pathway, and determining an electronic action plan based on the optimized clinical pathway under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a user interface and at least one processor as required under 112(f) as being the structure for performing the functions of the scenario manager, scenario simulator, the analysis engine, and the role-based planner as discussed above).  Any limitations not identified above as part of the mental process/certain method of organizing human activity/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the machine learning or artificial intelligence of claim 15) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 16, because the only difference between Claims 1 and 16 is that Claim 16 recites a method, whereas Claim 1 recites a system, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 29, because the only difference between Claims 1 and 29 is that Claim 1 recites a system, whereas Claim 29 recites a computer program product. 
Dependent claims 2-15 and 17-28 include other limitations for example claims 2, 17, and 30 further recite examples of the categories of information, claims 3 and 18 further recite displaying the electronic action plan to a user, e.g., patient, claims 4 and 19 further recite prompting users, via the user interface, of different user categories, e.g., patient or physician, for data, claims 5 and 20 further recite simulating a plurality of possible clinical paths for each possible scenario, predicting a likely clinical path based on the simulations, determining a probable outcome for each of the predicted likely clinical paths, and defining the set of potential outcomes based on the one or more probable outcomes, claims 6 and 21 further recite ranking the predicted likely clinical paths based on the probable outcome, claims 7 and 22 further recite that defining the potential outcomes based on reference data, e.g., common sense reasoning, claims 8 and 23 further recite wherein identifying the possible scenarios and interactions is based on identified new data, e.g., a new relationship, from a data source, claims 9 and 24 further recite identifying new data based on a data algorithm, claims 10 and 25 further recite that identifying the new data includes displaying a portion of the data from the data sources on an expert interface and receiving an indication of the new data from the expert interface, claims 11 and 26 further recite that defining the optimized clinical pathway based on historical data and an optimization model, claims 12 and 27 further recite that the role based planner ranks and priorities the roles and the actions for patient, physician and the care team, claims 13 and 28 further recite determining the electronic action plan based on data, e.g., clinical condition data, claims 14 further recites that a data warehouse stores data, e.g., patient characteristics, claims 15 further recites that the statistical algorithms include machine learning, artificial intelligence and statistical processing techniques; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 16, and 30.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 30 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. An optimized action planner system comprising: 
a user interface configured to receive data comprising at least one of characteristics of a patient, a physician and one or more other treatment personnel defining a care team (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)); 
a scenario manager configured to organize the received data into multiple categories of information (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a scenario simulator configured to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
identify a plurality of possible scenarios and possible combinations of interactions between the patient, the physician and the care team with a respect to a predefined healthcare outcome, based at least in part on the multiple categories of information, and 
define a set of potential outcomes among the plurality of possible scenarios and possible combinations via simulation according to one or more statistical algorithms, based on the predefined healthcare outcome; 
an analysis engine configured to determine an optimized clinical pathway based on the set of potential outcomes, according to one or more further statistical algorithms (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a role-based planner configured to determine an electronic action plan based on the optimized clinical pathway, the electronic action plan identifying one or more roles and one or more actions for each of the patient, the physician and the care team (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of organizing received data into categories, identifying possible scenarios and combinations of interactions between the patient, the physician and the care team, defining a set of potential outcomes via simulation, determining and optimized clinical pathway, and determining an electronic action plan based on the optimized clinical pathway by utilizing a general purpose user interface and processor;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0030], [0037] and [0069]-[0079] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed user interface and processor) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving data, e.g., characteristics of a patient – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a user interface configured to receive data comprising at least one of characteristics of a patient, a physician and one or more other treatment personnel defining a care team,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 1 and analogous independent claims 16 and 29 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-15, 17-28, and 30 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2, 17, and 30 further recite examples of the categories of information (merely further limiting the abstract idea). 
Claim 3 and 18 further recite displaying the electronic action plan to a user, e.g., patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 4 and 19 further recite prompting users, via the user interface, of different user categories, e.g., patient or physician, for data (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 5 and 20 further recite simulating a plurality of possible clinical paths for each possible scenario, predicting a likely clinical path based on the simulations, determining a probable outcome for each of the predicted likely clinical paths, and defining the set of potential outcomes based on the one or more probable outcomes (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 6 and 21 further recite ranking the predicted likely clinical paths based on the probable outcome (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 7 and 22 further recite that defining the potential outcomes based on reference data, e.g., common sense reasoning (merely further limiting the abstract idea).

Claim 8 and 23 further recite wherein identifying the possible scenarios and interactions is based on identified new data, e.g., a new relationship, from a data source (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)). 
Claim 9 and 24 further recite identifying new data based on a data algorithm (merely further limiting the abstract idea).
Claim 10 and 25 further recite that identifying the new data includes displaying a portion of the data from the data sources on an expert interface and receiving an indication of the new data from the expert interface (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 11 and 26 further recite that defining the optimized clinical pathway based on historical data and an optimization model (merely further limiting the abstract idea). 
Claim 12 and 27 further recite that the role-based planner ranks and priorities the roles and the actions for patient, physician and the care team (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 13 and 28 further recite determining the electronic action plan based on data, e.g., clinical condition data (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 14 further recites that a data warehouse stores data, e.g., patient characteristics) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claim 15 further recites that the statistical algorithms include machine learning, artificial intelligence and statistical processing techniques (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-30 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0030], [0037] and [0069]-[0079] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of organizing received data into categories, identifying possible scenarios and combinations of interactions between the patient, the physician and the care team, defining a set of potential outcomes via simulation, determining and optimized clinical pathway, and determining an electronic action plan based on the optimized clinical pathway by utilizing a general purpose user interface and processor;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving data, e.g., characteristics of a patient – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a user interface configured to receive data comprising at least one of characteristics of a patient, a physician and one or more other treatment personnel defining a care team,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a user interface and processor. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-30 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 13-14, 16-19, 26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/043661 to Nawana.
Regarding claims 1, 16, and 29, Nawana discloses an optimized action planner system (system 10 for surgical and interventional planning, support, post-operative follow-up, and functional recovery tracking; Fig. 4 & abstract; paragraph [0019]) including a non-transitory computer readable medium storing computer readable instructions that (a non-transitory computer readable memory 104 and storage device 110 configured to store computer-readable instructions; paragraphs [00108]-[00110]; figure 1), when executed by one or more processing devices, cause the one or more processing devices to perform a method for creating an optimized action plan for multiple stakeholders (implementing a method for improving accuracy of diagnosis and effectiveness of treatment for multiple patients; paragraph [00105]&[00108]), the method comprising: 
a user interface configured to receive data comprising at least one of characteristics of a patient, a physician and one or more other treatment personnel defining a care team (diagnosis module 210 provides users of system 10 with an interface for entering, e.g., via keyboard of [00110], and evaluating patient symptoms and for receiving preliminary diagnoses based on the entered symptoms; paragraph [00128]; figs 2 & 5A-C); 
a scenario manager configured to organize the received data into multiple categories of information 21 (a diagnosis and treatment module 200 executed by a processor (scenario manager) is configured to store patient data in a diagnosis treatment database 300, which includes a pre-op database 302, an operation database 304, a post-op database 306, a recovery database 308, and a treatment database 312, based on the types (categories) of patient data acquired; paragraphs [00124]-[0128]; figures 2, 3. Further, the information received from the patient is categorized as different attributes, variables, or factors that allow for comparison of the current patient’s characteristics to be compared to the database of prior patients; [0029], [00031], [00139], [00146]-[00148]; figures 2, 3); 
a scenario simulator configured to: 
identify a plurality of possible scenarios and possible combinations of interactions between the patient, the physician and the care team with a respect to a predefined healthcare outcome, based at least in part on the multiple categories of information (a post-op treatment planning module 240 executed by a processor (scenario simulator) is configured to identify and organize a plurality of possible post-op treatment options and projected outcome scenarios based on factors such as patient demographics, lifestyle, historic outcomes, care provider interactions, etc.; paragraphs [0029], [00304], [00305]); and 
define a set of potential outcomes among the plurality of possible scenarios and possible combinations via simulation according to one or more statistical algorithms, based on the predefined healthcare outcome (the post-op treatment planning module 240 executed by a processor is configured to display a list of the possible post-op treatment options, according to multiple statistical algorithms, with historic success rates/projected outcome scenarios for each of the options determined by the system by utilizing a feedback loop; a procedure database 316 stores a record of a performed simulated surgery and statistics regarding the simulated surgery; paragraphs [0029], [0147], [00173], [00305]); 
an analysis engine configured to determine an optimized clinical pathway based on the set of potential outcomes, according to one or more further statistical algorithms (a processor (analysis engine) receives data regarding compliance of patients with their treatment plans, and determines the plan effectiveness based on an extent of each patient's compliance with their corresponding plans; determines a suggested plan (optimized clinical pathway) by comparing outcomes of non-surgical treatments with outcomes of surgical treatments, i.e., a further statistical algorithm; paragraphs [0021], [00160]-[00165]); and 
a role-based planner configured to determine an electronic action plan based on the optimized clinical pathway (a treatment options module 212, executed by a processor, (role-based planner) provides users with one or more treatment options (electronic action plan) for selection; the diagnosis and treatment module 200 can determine that a particular patient's treatment plan should be modified based on another set of patients’ data indicating low or high effectiveness for a particular treatment aspect; the diagnosis and treatment module 200, executed by a processor, can automatically modify the patient's treatment plan as needed; paragraphs [0029], [00146], [00149], [00166]), the electronic action plan identifying one or more roles and one or more actions for each of the patient, the physician and the care team (treatment plan data includes a plan of medical treatment corresponding to each of the patients; a treatment plan identifies roles and actions for the patients and caregivers, e.g., perform a specific exercise once every other day as disclosed in [00166]; paragraphs [0020], [00105], [00118], [00132]).

As per claims 2, 17, and 30, Nawana discloses the optimized action planner system of claim 1, the method of claim 16, and the non-transitory computer readable medium of claim 29, respectively, wherein the categories of information include at least one of patient cohorts, patient personas, clinical characteristics, behavioral characteristics, treatment team profiles, personal determinants and behavioral determinants (types of patient information include physical examination data, images of patients, laboratory test results, etc. (clinical characteristics); paragraphs [00128], [00132]; figures 5, 6).

As per claims 3 and 18, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. Nawana further discloses wherein the user interface is configured to display at least a portion of the electronic action plan to one or more of the patient, the physician, and the care team (the system 10 provides patients with an interface for displaying the one or more treatment options for selection; paragraphs [0021], [00146], [00147]; figures 1,2).

As per claims 4 and 19, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively.
Nawana further discloses wherein the patient, the physician and the care team comprise users of different user categories, and the user interface is configured to prompt at least one of the users for information according to the different user categories, such that the received data corresponds to the prompted information (each user of the system will have a unique username, password, and other security credentials to facilitate access to the system 10; the received security parameter information can be checked against a database of authorized users to determine whether the user is authorized and to what extent the user is permitted to interact with the system; paragraphs [00117], [00118]).

As per claims 11 and 26, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. Nawana further discloses wherein the analysis engine is configured to define the optimized clinical pathway based at least in part on historical interaction data and to identify the optimized clinical pathway according to optimization of the set of potential outcomes via at least one optimization model (an operation module 204 (optimization model) provides users of the system 10 with an interface for enhancing performance of a surgical procedure and for gathering data for future analysis; the operation module 204 enables surgeons to consult a 3D simulated surgery performed (historical interaction data) and saved via the pre-op module 202, which can help an actual surgical procedure efficiently and effectively achieve predetermined outcomes; paragraph [00203]).

As per claims 13 and 28, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. Nawana further discloses wherein the role-based planner is configured to determine the electronic action plan based on at least one of historical event data, clinical condition data, behavioral condition data, specialty information, current event data and predicted event information (the treatment options module 212 provides users with the treatment options for selection based on determined preliminary diagnoses (clinical condition data) from the diagnosis module 210, in conjunction with the plurality of treatment options stored in the treatment database 312 (historical event data), in order to determine which of the treatment options are most closely associated with the preliminary diagnoses, based on prior treatments and outcomes; paragraphs [00146], [00147]).

As per claim 14, Nawana discloses the optimized action planner system of claim 1, further comprising a data warehouse configured to store at least one of patient characteristics, care team characteristics, facility characteristics, physician characteristics and one or more predefined outcomes (the diagnosis and treatment database 300 includes a diagnosis database 310, a treatment database 312, and a care provider database 314, for storing patient symptoms and characteristics, physician characteristics, and one or more patient outcomes; paragraphs [00126], [00128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of US 2009/0150134 to De Leon et al (hereinafter De Leon).
As per claims 5 and 20, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively.
Nawana further discloses the method further comprising: 
simulating, by the scenario simulator, a plurality of possible clinical paths for each possible scenario (the post-op treatment module 240 retrieves and provides a plurality of possible post-op treatment options to the user; paragraphs [00304], [00305]); 
but does not disclose predicting, by the scenario simulator, one or more likely clinical paths based on the simulated plurality of possible clinical paths; 
determining, by the scenario simulator, one or more probable outcomes of each of the one or more predicted likely clinical paths; and 
defining, by the scenario simulator, the set of potential outcomes based on the one or more probable outcomes. 
De Leon teaches predicting, by the scenario simulator, one or more likely clinical paths based on the simulated plurality of possible clinical paths (predicting a clinical outcome for a subject based on a prevalence of one or more virtual patients in a virtual population comprising a plurality of virtual patients; paragraph [0010]); 
determining, by the scenario simulator, one or more probable outcomes of each of the one or more predicted likely clinical paths (calculating a likelihood of each clinical outcome based upon the prevalence of the one or more virtual patients; paragraph [0010]); and 
defining, by the scenario simulator, the set of potential outcomes based on the one or more probable outcomes (outputting the likelihood of each clinical outcome or the likelihood of a selected set of clinical outcomes, for the virtual population, based on the prevalence; paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide predicting, by the scenario simulator, one or more likely clinical paths based on the simulated plurality of possible clinical paths; determining, by the scenario simulator, one or more probable outcomes of each of the one or more predicted likely clinical paths; and defining, by the scenario simulator, the set of potential outcomes based on the one or more probable outcomes, as taught by De Leon, in order to provide a means for diagnosis and therapeutic intervention of patients, that can take into account patient-specific data and information including imaging and genomics, and that can scale to a large number of potential users (De Leon, paragraph [0009]).

As per claims 6 and 21, Nawana, in view of De Leon, discloses the optimized action planner system of claim 5 and the method of claim 20, respectively. 
Nawana does not further disclose wherein the scenario simulator is configured to rank the one or more predicted likely clinical paths based on the one or more probable outcomes. 
De Leon teaches wherein the scenario simulator is configured to rank the one or more predicted likely clinical paths based on the one or more probable outcomes (outputting the likelihood of a selected set of clinical outcomes as a subset of outcomes representative of the range (ranking) of clinical outcomes; paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide wherein the scenario simulator is configured to rank the one or more predicted likely clinical paths based on the one or more probable outcomes, as taught by De Leon, in order to provide the ability to provide users with a range of possible clinical outcomes for consideration, giving medical providers more treatment options (De Leon – [0010]), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of WO 2015/198180 to Zhang et al (hereinafter Zhang).
As per claims 7 and 22, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. 
Nawana does not further disclose where the scenario simulator is configured to define the set of potential outcomes based at least in part on reference data including at least one of predetermined illness beliefs, cognitive models, common sense reasoning models, psychosocial models of human cognition, emotion and decision making information and models of irrational human decision making. 
Zhang teaches where the scenario simulator is configured to define the set of potential outcomes based at least in part on reference data including at least one of predetermined illness beliefs, cognitive models, common sense reasoning models, psychosocial models of human cognition, emotion and decision making information and models of irrational human decision making (a shared decision support system 18 utilizes an algorithm to convert prognosis and clinical outcomes into values that are directly meaningful for the patient; input parameters of the system 18 include patients' personal medical records, clinical evidences on outcomes and prognosis for the appropriate population, patients' values and preferences 66 (predetermined illness beliefs), etc.; page 5, line 33 to page 6, line 20). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide where the scenario simulator is configured to define the set of potential outcomes based at least in part on reference data including at least one of predetermined illness beliefs, cognitive models, common sense reasoning models, psychosocial models of human cognition, emotion and decision making information and models of irrational human decision making, as taught by Zhang, in order to provide multi-stage shared decision making through retention of information used by a patient to make a previous decision (Zhang, page 5, lines 16-30), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of US 2010/0250271 to Pearce et al (hereinafter Pearce.
As per claims 8 and 23, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. Nawana does not further disclose the method further comprising: 
identifying, by the scenario simulator, new data including at least one of new relationship data and new interaction data from among one or more data sources; and 
identifying, by the scenario simulator, the plurality of possible scenarios and possible interactions based at least in part on the identified new data. 
Pearce teaches the method further comprising: identifying, by the scenario simulator, new data including at least one of new relationship data and new interaction data from among one or more data sources (a healthcare interview is performed with a patient and is translated into clinical text by a computerized expert system (scenario simulator); the healthcare interview includes new interaction data; paragraph [0013]); and 
identifying, by the scenario simulator, the plurality of possible scenarios and possible interactions based at least in part on the identified new data (the expert system analyzes the clinical text and provides one or more suggested assessments and actions to address the healthcare issues; paragraph [0013]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide further comprising: identifying, by the scenario simulator, new data including at least one of new relationship data and new interaction data from among one or more data sources; and identifying, by the scenario simulator, the plurality of possible scenarios and possible interactions based at least in part on the identified new data, as taught by Pearce, in order to provide the ability to address the shortcomings of existing electronic healthcare platforms by streamlining responses to typical medical issues and integrating services with multiple third-party medical providers (Pearce, paragraph [0007]), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

As per claims 9 and 24, Nawana, in view of Pearce, discloses the optimized action planner system of claim 8 and the method of claim 23, respectively. 
Nawana does not further disclose wherein the scenario simulator is configured to identify the new data based on one or more data algorithms. 
Pearce teaches wherein the scenario simulator is configured to identify the new data based on one or more data algorithms (the computerized expert system executing algorithms to identify the new interaction data from the patient healthcare interview; paragraphs [0013], [0175]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide wherein the scenario simulator is configured to identify the new data based on one or more data algorithms, as taught by Pearce, in order to provide a means for facilitating a patient-driven healthcare interaction with a patient by providing an advanced information intake and clinician analysis through a digital healthcare platform (Pearce, paragraph [0013]), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

As per claims 10 and 25, Nawana, in view of Pearce, discloses the optimized action planner system of claim 8 and the method of claim 23, respectively. 
Nawana does not further disclose wherein the scenario simulator further includes an expert interface configured to display at least a portion of data from among the one or more data sources, and to receive an indication identifying the new data based on the displayed portion of data. 
Pearce teaches wherein the scenario simulator further includes an expert interface configured to display at least a portion of data from among the one or more data sources, and to receive an indication identifying the new data based on the displayed portion of data (the computerized expert system is configured to display a navigable interface for the patient to view the text of the healthcare interview, and to display any updated information in a format suitable for the patient; figure 6D; paragraphs [0013], [0098], [0099]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide wherein the scenario simulator further includes an expert interface configured to display at least a portion of data from among the one or more data sources, and to receive an indication identifying the new data based on the displayed portion of data, as taught by Pearce, in order to provide a clinician with the ability to transform a clinical assessment into patient text in real-time with a single action (Pearce, paragraph [0098]), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of US 2004/0230458 to Takayama et al (hereinafter Takayama).
As per claims 12 and 27, Nawana discloses the optimized action planner system of claim 1 and the method of claim 16, respectively. 
Nawana does not further disclose wherein the role-based planner is configured to rank and prioritize the one or more roles and the one or more actions for each of the patient, the physician and the care team. 
Takayama teaches wherein the role-based planner is configured to rank and prioritize the one or more roles and the one or more actions for each of the patient, the physician and the care team (sorting out information corresponding to the user role of a user, e.g., a doctor, a radiological technologist, a nurse, a patient, and an insurance agent, and displaying the information; paragraphs [0155], [0226]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide wherein the role-based planner is configured to rank and prioritize the one or more roles and the one or more actions for each of the patient, the physician and the care team, as taught by Takayama, in order to provide only the information that users of the system are authorized to access (Takayama – [0226] & [0266]), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of WO 2009/103156 to Hasey et al (hereainfter Hasey).
As per claim 15, Nawana discloses the optimized action planner system of claim 1 but does not further disclose wherein at least one of the one or more statistical algorithms and the one or more further statistical algorithms include one or more of machine learning, artificial intelligence and statistical processing techniques. 
Hasey teaches wherein at least one of the one or more statistical algorithms and the one or more further statistical algorithms include one or more of machine learning, artificial intelligence and statistical processing techniques (a medical digital expert system to predict a patient's response to a variety of treatments uses advanced signal/information processing and machine learning/inference methodologies to select the optimal treatment choice for an individual; abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Nawana invention to provide wherein at least one of the one or more statistical algorithms and the one or more further statistical algorithms include one or more of machine learning, artificial intelligence and statistical processing techniques, as taught by Hasey, in order to provide a more cost-effective medical diagnosis and treatment system that can determine or confirm a medical diagnosis, estimate the level, index, severity or critical medical parameters of the illness or condition (Hasey, abstract), and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”